DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-12 directed to embodiment non-elected without traverse.  Accordingly, claims 8-12 been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2013/0285620) in view of Baarman et al. (US 2015/0207333)

Re Claims 1 and 13; Yamamoto discloses a wireless power transferring device and a method comprising (10), an external power supply device (12); 
a coil (11) configured to transfer the transfer power wirelessly; (Fig. 1) and 
a control circuit, (13) wherein the control circuit is configured to control the wireless transferring device to: (Fig. 1)
communicate with the power supply device to identify a maximum supply power of the power supply device and set maximum transfer power to the maximum supply power or less based on the power supply device being connected to the first interface; 

Yamamoto does not disclose a first interface comprising interface circuitry capable of being connected to the power supply and a conversion circuit configured to generate transfer power; 
However Baarman discloses a first interface (53) comprising interface circuitry capable of being connected to the power supply (mains input) and a conversion circuit (54) configured to generate transfer power. (Fig. 4)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a conversion circuit of Baarman to the device of Yamamoto motivated by the desire to resonate the coil so that power is transmitted to the load in order to effectively charge the load. 

Re Claims 2, 3, 14 and 15; Yamamoto discloses wherein the control circuit (13) is configured to control the wireless power transferring device to: set the maximum transfer power based on consumed power of the wireless power transferring device at a point in time at which the transfer power corresponding to the maximum transfer power is generated using the 
 (Its implicit and/or obvious that the maximum power transfer set would be greater than the internal resistance and/or loses generated the components within the power transfer device for power transfer to occur.

Re Claims 4 and 16; Yamamoto discloses wherein the control circuit is configured to control the wireless power transferring device to: determine that the request for the power adjustment exceeds the maximum transfer power based on estimating that power adjusted in response to the request exceeds the maximum transfer power.(par. 0044)

Re Claims 5 and 17; the combination discloses wherein the control circuit is configured to control the wireless power transferring device to: adjust an amount of current supplied to the coil using the conversion circuit in response to the request. (Par. 0168 of Baarman)

Re Claims 6 and 18; the combination discloses wherein the control circuit is configured to control the wireless power transferring device to: receive a request associated with the power adjustment via the coil. (Par. 0168 of Baarman, the request is based on the load)

Re Claims 7 and 18; the combination of Yamamoto in view of Baarman disclose wherein the control circuit is configured to control the wireless power transferring device to: providing 
The combination however does not disclose transmit a response associated with not providing the power adjustment to the wireless power receiving device based on the request for the power adjustment exceeding the maximum transfer power.
However transmitting a communication signal from the transmitter to the receiver was known and it would have obvious one of the ordinary skill in the art at the filing of the invention to have transmitted a communication signal specifying the denial of service based on the request for power to exceed the maximum transfer power in order for the load to adjust its request of power to maximize power transfer and provide projection to the load. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL KESSIE/
03/16/2021Primary Examiner, Art Unit 2836